


Exhibit 10.2
GENERAL MOTORS COMPANY
2014 SHORT-TERM INCENTIVE PLAN
Section 1.Purpose. The purpose of the General Motors Company 2014 Short-Term
Incentive Plan (as amended from time to time, the “Plan”) is to provide to
certain employees of General Motors Company (the “Company”) and its Subsidiaries
incentive compensation based upon the achievement of financial, business and
other performance goals. This Plan is intended to permit the payment of bonuses
that may qualify as performance-based compensation under Section 162(m) of the
Code.


Section 2.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)“Award” means a cash incentive award opportunity granted to a Participant
under the Plan with respect to a Performance Period in accordance with Section
5.
(b)“Beneficiary” means a person designated by a Participant to receive payments
that are available under the Plan in the event of the Participant’s death.
(c)“Board” means the Board of Directors of the Company.
(d)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules, regulations and guidance thereunder. Any reference to a provision
in the Code shall include any successor provision thereto.
(e)“Committee” means the Executive Compensation Committee of the Board or such
other committee as may be designated by the Board to perform the functions of
the Executive Compensation Committee with respect to this Plan. If the Board
does not designate the Committee, references herein to the “Committee” shall
refer to the Board.
(f) “Covered Employee” means an individual who is a “covered employee” or
expected by the Committee to be a “covered employee,” in each case within the
meaning of Section 162(m)(3) of the Code, for whom the Committee intends an
Award to be “qualified performance-based compensation” under Section 162(m) of
the Code.
(g)“Disability” means, with respect to any Participant, such Participant’s
inability upon a Termination of Service to engage in any gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
(h)“Effective Date” means March 11, 2014.




--------------------------------------------------------------------------------




(i) “Final Award” means, with respect to a Performance Period, the amount of an
Award that will become payable to a Participant, subject to any additional terms
and conditions applicable to the Award, as determined by the Committee under
Section 7.
(j)Achievement of “Full Career Status” means a Participant’s voluntary
Termination of Service (i) at the age of 55 or older with ten or more years of
continuous service or (ii) at the age of 62 or older. The chief human resources
officer of the Company (or such individual holding comparable roles in the event
of a restructuring of positions or re-designation of titles) shall have the
binding authority to determine how many years of continuous service a
Participant has at any given time.
(k)“Participant” means any employee selected by the Committee to participate in
the Plan for a Performance Period.
(l)“Performance Measures” means any one or more of the following performance
measures, applied to either the Company as a whole or to a business unit,
Subsidiary or business segment and measured either on an absolute basis or
relative to a pre-established target, to a previous period’s results or to a
designated comparison group, in each case as specified by the Committee: asset
turnover, cash flow, contribution margin, cost objectives, cost reduction,
earnings before interest and taxes (EBIT), earnings before interest, taxes,
depreciation and amortization (EBITDA), earnings per share, economic value
added, free cash flow, increase in customer base, inventory turnover, liquidity,
market share, net income, net income margin, operating cash flow, operating
profit margin, pre-tax income, productivity, profit margin, quality (internal or
external measures), return on assets, return on net assets, return on capital,
return on invested capital, return on equity, revenue, revenue growth,
stockholder value, stock price, total shareholder return, and/or warranty
experience.
(m) “Performance Period” means the Company’s fiscal year, or any other period as
determined by the Committee.
(n)“Subsidiary” means an entity of which the Company directly or indirectly
holds all or a majority of the value of the outstanding equity interests of such
entity or a majority of the voting power with respect to the voting securities
of such entity. Whether employment by or service with a Subsidiary is included
within the scope of this Plan shall be determined by the Committee.
(o)“Target Award” means the amount that a Participant may earn under an Award if
targeted performance levels are achieved (including corporate and individual
performance). Target Awards may be denominated as a percentage of base salary or
a dollar amount.




--------------------------------------------------------------------------------




(p)“Termination of Service” means, subject to Section 15, the cessation of a
Participant’s employment relationship with the Company or a Subsidiary such that
the Participant is no longer an employee of the Company or such Subsidiary, as
applicable; provided, however, that, unless the Committee determines otherwise,
such cessation of the Participant’s employment with the Company or a Subsidiary,
but the continuation of the Participant’s employment for the Company at another
Subsidiary shall not be deemed a cessation of employment or service that would
constitute a Termination of Service; provided, further, that a Termination of
Service shall be deemed to occur for a Participant employed by a Subsidiary when
the Subsidiary ceases to be a Subsidiary unless such Participant’s employment
continues with the Company or another Subsidiary. The chief human resources
officer of the Company (or such individual holding comparable roles in the event
of a restructuring of positions or re-designation of titles) shall have the
binding authority to determine whether a Participant has had a cessation of his
or her employment with the Company or a Subsidiary.


Section 3.Eligibility. Any person who is employed by the Company or any
Subsidiary may be designated by the Committee as a Participant from time to
time.


Section 4.Administration.
(a)The Plan shall be administered by the Committee. All decisions of the
Committee shall be final, conclusive and binding upon all parties, including the
Company, its stockholders and Participants and any Beneficiaries thereof. The
Committee may issue rules and regulations for administration of the Plan. It
shall meet at such times and places as it may determine.
(b)To the extent necessary or desirable to comply with applicable regulatory
regimes, any action by the Committee shall require the approval of Committee
members who are (i) independent, within the meaning of and to the extent
required by applicable rulings and interpretations of the applicable stock
market or exchange on which any equity securities issued by the Company are
quoted or traded and (ii) outside directors pursuant to Section 162(m) of the
Code. To the extent permitted by applicable law, the Committee may delegate to
one or more members of the Committee or officers of the Company the authority to
establish the terms of Awards, determine Final Awards or take any other actions
permitted under the Plan, within any limits established by the Committee, except
that such delegation to an officer of the Company shall not apply with respect
to any Award for any Participant who is a Covered Employee.
(c)Subject to applicable law, the terms of the Plan and such orders or
resolutions as may be adopted by the Board from time to time that are not
inconsistent with the terms of the Plan,




--------------------------------------------------------------------------------




the Committee (or its delegate) shall have full power, discretion and authority
to: (i) subject to Section 3, designate eligible individuals who will be
Participants; (ii) determine the terms and conditions of any Award; (iii)
determine whether, to what extent and under what circumstances amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the Participant or of the Committee; (iv) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (v) establish, amend, suspend or waive such rules and
regulations as it shall deem appropriate for the proper administration of the
Plan and due compliance with applicable law or accounting or tax rules and
regulations; (vi) make any other determination and take any other action that
the Committee in its sole discretion deems necessary or desirable for the
administration of the Plan and due compliance with applicable law or accounting
or tax rules and regulations and (vii) to construe, interpret and apply the
provisions of this Plan.
(d)Notwithstanding any other provision in the Plan to the contrary, in any
instance where a determination is to be made under the Plan at the discretion of
the Company’s Chief Executive Officer or chief human resources officer (or such
individuals holding a comparable role in the event of a restructuring of
positions or re-designation of titles), the Company’s Chief Executive Officer
shall make such determination in respect of the Company’s chief human resources
officer, and the Committee shall make such determination in respect of the
Company’s Chief Executive Officer (or, in each case, such individuals holding
the comparable roles in the event of a restructuring of positions or
re-designation of titles).


Section 5.Establishment of Award Terms. Subject to the limitations described in
Section 8, the Committee shall establish the terms of each Award, including the
Performance Period; the positions or names of the employees who will be
Participants for the Performance Period; the Target Award for each Participant
or group of Participants (including any minimum or maximum amount); the
applicable Performance Measures and any other additional goals, formulas or
performance-based measures relating to the Company, any business unit,
Subsidiary or business segment of the Company, or to an individual Participant;
targeted achievement levels (including any minimum or maximum achievement
levels) relating to such Performance Measures or other goals; the formula or
methodology that will be applied to determine the extent to which Awards have
been earned and any other terms that will be applicable to the Awards, including
the payment date, payment conditions and any vesting schedule applicable to any
Final Award.






--------------------------------------------------------------------------------




Section 6.Adjustments to Performance Measures, Goals and Formulas. To the extent
permitted under Section 162(m) of the Code, the Committee may adjust, in whole
or in part, any Performance Measures or any other applicable goals, formulas or
performance-based measures, the targeted achievement levels (including any
minimum or maximum achievement levels) relating to such Performance Measures,
goals, formulas or performance-based measures, and the formula or methodology to
be applied against the Performance Measures goals, formulas or performance-based
measures, as the Committee may deem appropriate and equitable to account for any
of the following events that occur during a Performance Period: (a) the effects
of currency fluctuations, (b) any or all items that are excluded from the
calculation of non-GAAP earnings as reflected in any Company press release or
Form 8-K filing relating to an earnings announcement, (c) asset write-downs, (d)
litigation or claim judgments or settlements, (e) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (f) reorganization and restructuring programs or capital return
strategies, (g) significant volume changes in any market or region, (h)
significant impacts or limitations to production capacity (i) macro-economic or
political assumption changes, (j) extraordinary and non-recurring accounting
items and (k) any other extraordinary or non-operational items.


Section 7.Determination of Final Awards.
(a)As soon as practicable after the end of each Performance Period, the
Committee shall determine the extent to which the targeted achievement levels of
the applicable Performance Measures and any other goals, formulas or
performance-based measures applicable to each Award have been satisfied.
(b)The Committee may, in its sole discretion, adjust (upward or downward) the
Award of any Participant or group of Participants; provided, that the Committee
shall not adjust the Award of any Covered Employee above the maximum payout
determined in accordance with Section 8(b).
(c) The Committee shall determine the Final Award for each Participant or group
of Participants after applying any adjustments described in Section 7(b) and
subject to the limitations described in Section 8.


Section 8.Awards for Covered Employees. Notwithstanding any other provision of
the Plan, the following procedures and limitations shall apply with respect to
any Award to a Covered Employee.




--------------------------------------------------------------------------------




(a)On or before the earlier of (i) the date that is 90 days after commencement
of the Performance Period or (ii) the expiration of 25 percent of the
Performance Period, the Committee shall establish and approve in writing one or
more Performance Measures applicable to the Covered Employee’s Award, the
targeted achievement levels (including any minimum or maximum achievement
levels) relating to such Performance Measures, and an objective formula or
methodology that will be applied against the Performance Measures to determine
the maximum amount payable under the Award.
(b)After the end of each Performance Period, the Committee shall determine and
shall certify in writing the extent to which the targeted achievement levels
with respect to the applicable Performance Measures have been satisfied and
shall apply the pre-established objective formula or methodology to determine
the maximum amount payable under the Covered Employee’s Award.
(c)For the avoidance of doubt, subject to the limitations set forth in this
Section 8, the Committee may adjust the maximum payout level downward by
applying any other applicable Performance Measures or other goals, formulas or
performance-based measures pursuant to Section 7(a) and by making any other
adjustments pursuant to Section 7(c).
(d)The Final Award for a Covered Employee shall in no instance exceed $7,500,000
for any fiscal year of the Company.


Section 9.Payment of Awards.
(a)Payment of the Final Awards for a Performance Period shall be made in cash on
or as soon as administratively practicable after the Committee’s determination
of the Final Awards (or if later, any vesting date or dates applicable to the
Final Award), but no later than March 15 of the year following the end of the
applicable Performance Period (or the applicable vesting date or dates);
provided that at the time of grant, subject to Section 15, the Committee may
determine that an Award will be paid at a later date.
(b)Notwithstanding Section 9(a), the Company may, in its sole discretion, permit
or require the deferral of payment of any Final Award in accordance with the
terms of any deferred compensation plan or arrangement established or maintained
by the Company or its Subsidiaries from time to time.


Section 10.Conditions Precedent to Final Awards. As a condition precedent to the
payment of all or any portion of the Final Award, each Participant shall: (a)
refrain from engaging in any activity which will cause damage to the Company or
is in any manner inimical or in any way contrary to the best interests of the
Company, as determined in the sole discretion of the




--------------------------------------------------------------------------------




Company’s Chief Executive Officer or chief human resources officer (or such
individuals holding a comparable role in the event of a restructuring of
positions or re-designation of titles), (b) not for a period of 12 months
following any voluntary termination of employment, directly or indirectly,
knowingly induce any employee of the Company or any Subsidiary to leave his or
her employment for participation, directly or indirectly, with any existing or
future business venture associated with such Participant, and (c) furnish to the
Company such information with respect to the satisfaction of the foregoing
conditions precedent as the Committee may reasonably request. In addition, the
Committee may require a Participant to enter into such agreements as the
Committee considers appropriate. The failure by any Participant to satisfy any
of the foregoing conditions precedent shall result in the immediate cancellation
of any unpaid portion of his or her Award, and such Participant will not be
entitled to receive any consideration with respect to such cancellation.


Section 11.Effect of Termination of Employment. Subject to Section 9(b) and
Section 10, and unless otherwise provided by the Committee at the time of the
grant of the Award, or as the Committee may determine in any individual case,
the following shall apply with respect to a Participant’s outstanding Awards
upon such Participant’s Termination of Service.
(a)Except as set forth below, in the event of the Participant’s Termination of
Service for any reason, any unpaid portion of any Award shall be forfeited.
(b)In the event of a Participant’s Termination of Service due to death or
Disability, in either instance before or after the end of a Performance Period
but before payment of his or her Final Award, the Participant’s Final Award will
be determined (if not already determined) after the end of the Performance
Period in accordance with Section 7, and the Final Award shall be paid to the
Participant’s Beneficiary or Participant as soon as administratively practicable
after the determination of the Final Award, but no later than March 15 of the
year following the end of the applicable Performance Period. Any service-based
vesting conditions applicable to such Final Award shall be waived.
(c)In the event of a Participant’s voluntary Termination of Service after
achieving Full Career Status before or after the end of a Performance Period but
before payment of his or her Final Award, the Participant’s Final Award will be
determined (if not already determined) after the end of the Performance Period
in accordance with Section 7; provided that the Final Award will be prorated
based on the number of months during the applicable Performance Period prior to
the Participant’s Termination of Service. The Final Award shall be paid to the
Participant as soon as administratively practicable after the determination of
the Final Award, but no later than March 15




--------------------------------------------------------------------------------




of the year following the end of the applicable Performance Period. Any
service-based vesting conditions applicable to such Final Award shall be waived.
(d)Notwithstanding the above provisions, in the event of a Participant's
Termination of Service pursuant to an approved separation agreement or program,
such Participant will not be entitled to retain any portion of an Award.


Section 12.General Provisions Applicable to Awards.
(a)Except pursuant to Section 12(b) or the laws of descent, no Award and no
right under any Award may be voluntarily or involuntarily assigned, alienated,
sold or transferred, including as between spouses or pursuant to a domestic
relations order in connection with dissolution of marriage, or by operation of
law other than the laws of descent.
(b)A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.
(c)The entire expense of offering and administering the Plan shall be borne by
the Company and its Subsidiaries.
(d)Any Awards granted under the Plan (including any amounts or benefits arising
from such Awards) shall be subject to any clawback or recoupment policies the
Company has in place from time to time.
(e)Notwithstanding any other provision of the Plan (including Sections Section
9, Section 11 and Section 15), the Committee may determine at any time and in
its sole discretion, to accelerate or to delay any amounts payable with respect
to any Award, or grant Awards subject to accelerated or delayed payment terms.
(f)Subject to Section 15, if the Company or any Subsidiary has any unpaid claim
against a Participant arising out of or in connection with the Participant’s
employment with any Subsidiary, prior to payment of a Final Award, such claim
may be offset against any Award under this Plan (up to $5,000 per year) and at
the time of payment of any Award, such claim may be offset in total. Such claims
may include, but are not limited to, unpaid taxes or corporate business credit
card charges.
(g)No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants or Beneficiaries under the Plan. The terms and
conditions of Awards need not be the same with respect to each recipient. Any
Award granted under the Plan shall be a one-time Award that does not constitute
a promise of future grants.




--------------------------------------------------------------------------------




(h)The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. Further, the Company or the applicable Subsidiary
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any other
agreement binding the parties.
(i)Nothing contained in the Plan shall prevent the Committee or the Company from
adopting other non-stockholder approved plans, policies and arrangements for
granting incentives and other compensation to employees of the Company and its
Subsidiaries or adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.
(j)The Company (or any Subsidiary) shall be authorized to withhold from any
payment due with respect to any Final Award the amount of applicable withholding
taxes due in respect of an Award as may be necessary in the opinion of the
Company (or the Subsidiary) to satisfy all obligations for the payment of such
taxes.
(k)If any provision of the Plan is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan,
such provision shall be stricken as to such jurisdiction, person or Award, and
the remainder of the Plan shall remain in full force and effect.
(l)This Plan is unfunded and unsecured; nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.


Section 13.Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, subject to stockholder approval.


Section 14.Amendment, Modification, Suspension and Termination of the Plan;
Rescissions and Corrections. Except to the extent prohibited by applicable law,
the Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if such approval is required by applicable law,




--------------------------------------------------------------------------------




including Section 162(m) of the Code except (a) to the extent any such
amendment, alteration, suspension, discontinuance or termination is made to
cause the Plan to comply with applicable law or accounting or tax rules and
regulations, (b) to impose any clawback or recoupment provisions with respect to
any Awards (including any amounts or benefits arising from such Awards) in
accordance with Section 12(d) of the Plan or (c) as the Board determines in good
faith to be in the best interests of the Participants affected thereby. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.


Section 15.Section 409A of the Code. With respect to any Award subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan shall be interpreted
in a manner that satisfies the requirements of Section 409A of the Code, and the
Plan shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and, to the extent
necessary, deemed amended so as to avoid this conflict. If an amount payable
under an Award as a result of the Participant’s Termination of Service (other
than due to death) occurring while the Participant is a “specified employee”
under Section 409A of the Code constitutes a deferral of compensation subject to
Section 409A of the Code, then payment of such amount shall not occur until six
months and one day after the date of the Participant’s Termination of Service,
except as permitted under Section 409A of the Code. To the extent any amount
that is “nonqualified deferred compensation” for purposes of Section 409A of the
Code becomes payable upon a Termination of Service, such Termination of Service
shall not be deemed to have occurred any earlier than a “separation from
service” would occur under Section 409A of the Code, and related regulations and
guidance thereunder. Notwithstanding any of the foregoing, the Company makes no
representations or warranty and shall have no liability to the Participant or
any other person if any provisions or payments, compensation or other benefits
under the Plan are determined to constitute nonqualified deferred compensation
subject to Section 409A of the Code but do not satisfy the provisions thereof.
Section 16.Governing Law. The Plan shall be governed by the laws of the State of
Delaware, without application of the conflicts of law principles thereof.






